        Case 1:19-cv-09087-VEC Document 35
                                        33 Filed 12/12/19 Page 1 of 8

                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT                                    DATE FILED: 12/12/2019
SOUTHERN DISTRICT OF NEW YORK


WILLIS RE INC,

                       Plaintiff,                         IPROPOSEDI CONSENT
                                                          INJUNCTION ORDER
               v.
                                                          Case No. 19-cv-9087 (VEC)
DAVID LITTELL and LOCKTON RE, LLC,

                       Defendants.


                                       IPROPOSEDI
                                CONSENT INJUNCTION ORDER

       UPON consent of the Parties, Plaintiff Willis Re Inc. (“Willis Re”) and Defendants David

Littell (“Littell”) and Lockton Re, LLC (“Lockton Re”), by and through their counsel;

       It is hereby ORDERED as follows:

       Littell, and anyone acting in concert with him, including, but not limited to, any Lockton

Re employees, are hereby enjoined through and including September 6, 2021:

               (A)     from directly or indirectly soliciting, accepting, or performing reinsurance

brokerage, claims administration, consulting or other reinsurance business performed by Willis

Re or its parent companies and other affiliates (collectively, “Willis”), from or with respect to

any of the carriers listed in Tier 1 on Exhibit F attached to the parties’ Settlement and Release

Agieemen! (collectively, the “Tier 1 Restricted Clients”);

               (B)     from directly or indirectly soliciting, accepting, or performing reinsurance

brokerage, claims administration, consulting or other reinsurance business performed by Willis,

from or with respect to any of the carriers listed in Tier 2 of Exhibit F (collectively, “Tier 2 Re­

stricted Clients”) only with regard to a particular Named Insured of a Tier 2 Restricted Client

underlying a facultative reinsurance placement brokered by Littell with such Tier 2 Restricted
        Case 1:19-cv-09087-VEC Document 35
                                        33 Filed 12/12/19 Page 2 of 8




Client during his last 12 months of employment at Willis Re (collectively, “Restricted Named

Insureds”), as identified on Exhibit F;

               (C)     from directly or indirectly inducing Tier 1 Restricted Clients to terminate,

cancel, not renew, or not place business with Willis and from directly or indirectly inducing any

Tier 2 Restricted Clients to terminate, cancel, not renew, or not place facultative placements with

Willis for Restricted Named Insureds;

               (D)     from directly or indirectly performing or supervising the performance of

services or provision of products of the type sold or provided by Littell while employed by Willis

Re on behalf of any Tier 1 Restricted Clients or Tier 2 Restricted Clients with regard to Restrict­

ed Named Insureds;

               (E)     from directly or indirectly soliciting or endeavoring to cause any employee

of Willis Re to leave employment with Willis Re;

               (F)     from using, disclosing, or transmitting for any purpose, including the so­

licitation of business, the information contained in the records of Willis, including, but not lim­

ited to, the name, addresses, and financial information of Willis or any Willis client or prospec­

tive client or using, disclosing or transmitting for any purpose, including the solicitation of busi­

ness, any Confidential Information (as defined in the 2006 Employment Agreement attached

hereto as an Exhibit 1);

               (G)     from disclosing or using for his or their own purpose, or for the purpose of

any other person or entity, any of Willis’s trade secrets or other Confidential Information (as de­

fined in the 2006 Employment Agreement attached hereto as an Exhibit 1).

       The Court shall retain jurisdiction over this matter throughout the term of this injunction.
       Case 1:19-cv-09087-VEC Document 35
                                       33 Filed 12/12/19 Page 3 of 8




SO STIPULATED AND AGREED:

      Dated:   December 12, 2019
               New York, New York


By:




                                                  Selendy & Gay, PLLC
      7 Times Square, Suite 2900                  1290 Avenue of the Americas
      New York, NY 10036                          New York, NY 10104
      (212) 244-9500                              (212) 390-9000
      cashers@whiteandwilliams.com                rallison@selendyKay.com

      Counsel for Plaintiff                       Counsel for Defendants




SO ORDERED:




                                     12/12/2019
Hon. Valerie E. Caproni, U.S.D.J.
Case 1:19-cv-09087-VEC Document 35
                                33 Filed 12/12/19 Page 4 of 8



                          EXHIBIT 1




               Littell 2006 Employment Agreement
      Case 1:19-cv-09087-VEC Document 35
                                      33 Filed 12/12/19 Page 5 of 8




                                 EMPLOYMENT AGREEMENT


     This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the
      18,h clay of July, 2006, between Willis Re Inc., (’’Employer”), and David Littell
                                       ("Employee”).

      In consideration of the mutual covenants and promises contained herein and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows;

1.    Employment. Compensation and Benefits. Employer will pay Employee such
compensation and benefits as are set forth in the offer letter attached as Exhibit A. Such
compensation and benefits may be changed by Employer pursuant to its normal
compensation and benefit review procedures or from time to time.

2.       Confidential Information and Work for Hire,
         a.     Employer shall provide Employee with access to nonpublic
 Employer/Willis1 information to the extent reasonably necessary to the performance of
 Employee’s job duties. Employee acknowledges that all non-public information
 (including, but not limited to, information regarding Employer’s clients), owned or
possessed by Employer/Willis (collectively, “Confidential Information”) constitutes a
valuable, special and unique asset of the business of Employer/Willis. Employee shall
not, during or after the period of his/her employment with Employer (i) disclose, in whole
or in part, such Confidential Information to any third party without the consent of
Employer or (ii) use any such Confidential Information for his/her own purposes or for
the benefit of any third party. These restrictions shall not apply to any information in the
public domain provided that. Employee was not responsible, directly or indirectly, for
such information entering the public domain without the Employer’s consent. Upon
termination of Employee’s employment hereunder, Employee shall promptly return to
Employer all Employer/Willis materials, information and other property (including all
files, computer discs and manuals) as may then be in Employee’s possession or control.

        b.      Any work prepared by Employee as an employee of Employer including
written and/or electronic reports and other documents and materials shall be “work for
hire” and shall be the exclusive property of the Employer. If, and to the extent that, any
rights to such work do not vest in Employer automatically, by operation, of law,
Employee shall be deemed to hereby unconditionally and irrevocably assign to Employer
all rights to such work and Employee shall cooperate fully with Employer’s efforts to
establish and protect its rights to such work.

3.     Employee Loyalty. Non-competition and Non-solicitation.              Employee
understands that Employee owes a duty of loyalty to Employer and, while in Employer’s

1 All references in this Employment Agreement to “Employer/Willis" shall be understood to refer to
Employer and/or Employer’s parent companies and other affiliates, as well as their successors and assigns.


                                                     1
    Case 1:19-cv-09087-VEC Document 35
                                    33 Filed 12/12/19 Page 6 of 8




                                                                              Willis
employ, shall devote Employee’s entire business time and best good faith efforts to the
furtherance of Employer’s legitimate business interests. All business activity participated
in by Employee as an employee of Employer shall be undertaken solely for the benefit of
Employer. Employee shall have no right to share in any commission or fee resulting
from such business activity other than the compensation referred to in paragraph 1.
While this Agreement is in effect and for a period of two years following termination of
Employee’s employment with Employer, Employee shall not, within the “Territories”
described below:

        a. directly or indirectly solicit, accept, or perform, other than on Employer’s
        behalf, reinsurance brokerage, claims administration, consulting or other business
        performed by the Employer/Willis from or with respect to (i) clients of
        Employer/Willis with whom Employee had business contact or provided services
        to, either alone or with others, while employed by either Employer or any affiliate
        of Employer and, further provided, such clients were clients of Employer/Willis
        either on the date of termination of Employee’s employment with Employer or
        within twelve (12) months prior to such termination (the “Restricted Clients”) and
        (ii) active prospective clients of Employer/Willis with whom Employee had
        business contacts regarding the business of the Employer/Willis within six (6)
        months prior to termination of Employee’s employment with Employer (the
        “Restricted Prospects”),

        b. directly or indirectly (i) solicit any employee of Employer/Willis (“Protected
        Employees”) to work for Employee or any third party, including any competitor
        (whether an individual or a competing company) of Employer/Willis or (ii)
        induce any such employee of Employer/Willis to leave the employ of
        Employer/Willis.

For purposes of this paragraph 3, “Territories” shall refer to those counties where the
Restricted Clients, Restricted Prospects, or Protected Employees of Employer/Willis are
present and available for solicitation.

4.       Term and Termination. This Agreement shall commence upon the effective date
first set forth above and shall continue until terminated (i) by either party, with or without
cause,_upon fifteen calendar days prior written notice, (ii) immediately by Employer upon
any willful misconduct or material breach by Employee of this Agreement, or (iii)
immediately upon the Employee’s death or disability (as disability is defined in
Employer’s Long Term Disability Benefits Plan). Should Employer give Employee
fifteen days notice of termination, (i) Employee wall not, thereafter, be entitled to access
to the office premises of Employer and (ii) said fifteen calendar days shall be treated as
two weeks’ pay for purposes of severance arrangements and/or calculating pay in lieu of
prior notice. Paragraphs 2, 3, 5 and 7 shall survive termination of this Agreement.

5.      Mandatory Binding Arbitration. Except for a claim beginning with a request for
injunctive relief by Employer, Employer and Employee agree that any dispute arising
either under this Agreement or from the employment relationship shall be resolved by



                                              2
     Case 1:19-cv-09087-VEC Document 35
                                     33 Filed 12/12/19 Page 7 of 8




 arbitration. Each party expressly waives any right, whether pursuant to any applicable
 federal, state, or local statute, to a jury trial and/or to have a court of law determine rights
 and award damages with respect to any such dispute. The party invoking arbitration shall
notify the other party in writing (tire “Written Notice”). The parties shall exercise their
 best efforts, in good faith, to agree upon selection of a single arbitrator. If the parties are
 unable to agree upon selection of a single arbitrator, they shall so notify the American
Arbitration Association (“AAA”) or another agreed upon arbitration administrator and
request that the arbitration provider work with the parties to select a single arbitrator.
The arbitration shall be (i) conducted in accordance with the American Arbitration
Association's National Rules for the Resolution of Employment Disputes, (ii) held at a
location reasonably convenient to that office of the Employer at which the Employee had
most recently been assigned and (iii) completed within six months (or within such other
time as the parties may mutually agree) of the receipt of Written Notice by the party
being notified, The arbitrator shall have no authority to assess punitive or exemplary
damages as to any dispute arising out of or concerning the provisions of this Agreement
or otherwise arising out of the employment relationship, except as and unless such
damages are expressly authorized by otherwise applicable and controlling statutes. The
arbitrator’s decision shall be final and binding and enforceable in any court of competent
jurisdiction. To the extent permitted by applicable law, each party shall bear its own
costs, including attorneys' fees, and share all costs of the arbitration equally. Nothing
provided herein shall interfere with either party’s right to seek or receive damages or
costs as may be allowed by applicable statutory law.

6.        Representations and Warranties. Employee represents and warrants:

         a. except as specifically provided by Employee to Employer in writing,
Employee is not subject to either an agreement with any former employer or otherwise or
any court order, judgment or decree which places restrictions on Employee’s business
activities and that if employee is subject to any of the foregoing, Employee will, by the
earlier of the commencement date of employment or execution of the Agreement provide
Employer with a copy of such agreement, order, judgment, or decree; and

          b,   Employee has reviewed and will abide by the Employer/Willis Code of
Ethics.

7.      Miscellaneous. This Agreement sets forth the entire agreement between the
parties and supersedes any and all prior agreements and understandings regarding the
subject matter herein. This Agreement may only be modified by a written instrument
signed by both parties. Should any conflict ever be deemed to exist between the any of
the terms and provisions of the main body of this Agreement and any of the terms and
provisions of attached Exhibit A, the terms and provisions of the main body of this
Agreement shall control. If any term of this Agreement is rendered invalid or
unenforceable by judicial, legislative or administrative action, the remaining provisions
hereof shall remain in full force and effect and shall in no way be affected, impaired or
invalidated. Except for notices by Employer to Employee which Employer chooses to
hand deliver to Employee, any notices given pursuant to this Agreement shall be sent by



                                                3
   Case 1:19-cv-09087-VEC Document 35
                                   33 Filed 12/12/19 Page 8 of 8




first class US postal service or overnight courier service to the addresses set forth below
(or, to the then current address of a party, with both parties agreeing to promptly provide
the other party with written notice of any change in address). This Agreement shall be
governed by the law of the state in which Employee is assigned a regular office location
by Employer, without giving effect to that state’s conflicts of la.w principles. The waiver
by either party of any breach of this Agreement shall not operate or be construed as a
waiver of that parly’s rights upon any subsequent breach. This Agreement shall inure to
the benefit of and be binding upon and enforceable against the heirs, legal representatives
and assigns of Employee and the successors and assigns of Employer. Should Employee
be transferred or reassigned from Employer to a parent company or affiliate of Employer,
this Agreement shall be deemed to be automatically assigned by Employer to such new
employer. Employee’s acceptance of Employee’s first payment of compensation from
such new employer shall be deemed as Employee’s acknowledgement of (i) such
assignment and (ii) the continuation of Employee’s employment pursuant to the terms
and conditions of this Agreement. Monetary damages may not be an adequate remedy for
Employee’s breach of paragraphs 2 or 3 of this Agreement and Employer may, in.
addition to recovering legal damages (including lost commissions and fees), proceed in
equity to enjoin Employee from violating any of the provisions. Upon the
commencement by the Employee of employment with any third party, during the two (2)
year period following termination of employment hereunder, the Employee shall
promptly inform such new employer of the substance of paragraphs 2 and 3 of this
Agreement.

      IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement to become effective as of the date first above written,

EMPLOYER: Willis Re Inc.                     EMPLOYEE: David Littell
          Wall Street Plaza
          88 Pine Street
          New York, NY 10005



BY: ~f' <<o
                 Robert T. Pdoby^d
              Executive Vice President &
              Chief Administrative Officer




                                                                                  JUL 2 0 2006
                                                                                 willis   m me.
                                                                                WUMAM RESOURCES   i

                                             4
